DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Reed on 02/04/2021.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A system comprising: 
a first cell having an air impermeable outer bladder, the outer bladder defining a first internal pocket containing a plurality of first granular particulates, wherein the first cell is configured to maintain a first negative internal pressure relative to an area external to the outer bladder; 
a first valve in fluid communication with the first cell and the area external to the outer bladder, wherein the first valve extends from the first cell and through the outer bladder, and wherein the first valve is configured to provide fluid flow into and from the first cell to adjust the first negative internal pressure;
adjacent to and at least partially coplanar with the first cell and having an air impermeable outer bladder, the outer bladder defining a second internal pocket containing a plurality of second granular particulates, wherein the second cell is configured to maintain a second negative internal pressure relative to an area external to the outer bladder; and 
a second valve in fluid communication with the second cell and the area external to the outer bladder, wherein the second valve extends from the second cell and through the outer bladder, and wherein the second valve is configured to provide fluid flow into and from the second cell to adjust the second negative internal pressure; wherein the plurality of first granular particulates are a different material than the plurality of second granular particulates.

10. (Currently Amended) A method comprising: 
providing a user-orthosis interface, the interface comprising: 
a first cell having an air impermeable outer bladder, the first cell containing a plurality of first granular particulates; 
a first valve in fluid communication with the first cell and an area external to the outer bladder, the first valve extending from the first cell and through the outer bladder, and wherein the first valve is configured to provide fluid flow into and from the first cell; 
a second cell adjacent to and at least partially coplanar with the first cell and having an air impermeable outer bladder, the second cell containing a plurality of second granular particulates of a different material than the plurality of first granular particulates; and 

providing a pressure controller configured to attach to the first valve and the second valve and provide fluid into and remove fluid from the first cell and the second cell to adjust a first internal pressure of the first cell and a second internal pressure of the second cell; 
removing fluid, via the pressure controller, from the first cell to decrease the first internal pressure; removing fluid, via the pressure controller, from the second cell to decrease the second internal pressure; 
causing the plurality of first granular particulates to compact with each other to increase a stiffness of the first cell; and 
causing the plurality of second granular particulates to compact with each other to increase a stiffness of the second cell such that the second cell has different material properties than the first cell based at least in part on the plurality of second granular particulates being a different material than the plurality of first granular particulates.

17. (Currently Amended) A method comprising: 
providing an orthotic insole, the orthotic insole comprising: 
a first cell having an air impermeable outer bladder, the outer bladder defining a first internal pocket containing a plurality of first granular particulates; and 
a first valve providing fluid communication between the first internal pocket and an area external to the first cell; 
adjacent to and at least partially coplanar with the first cell and having an air impermeable outer bladder, the outer bladder defining a second internal pocket containing a plurality of second granular particulates; and a second valve providing fluid communication between the first internal pocket and an area external to the second cell; 
providing a pressure controller coupleable to the first valve and the second valve; 
removing fluid, via the pressure controller, from the first cell to decrease a first internal pressure in the first cell relative to the area external to the first cell, wherein decreasing the first internal pressure causes the plurality of first granular particulates to compact and increases a stiffness of the first cell; and 
removing fluid, via the pressure controller, from the second cell to decrease a second internal pressure in the second cell relative to the area external to the second cell, wherein decreasing the second internal pressure causes the plurality of second granular particulates to compact and increases a stiffness of the second cell, wherein the plurality of second 5/11peppergranular particulates comprise a different material than the plurality of second granular particulates.

Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14-17 and 19-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to disclose or fairly suggest a second cell adjacent to and at least partially coplanar with the first cell and having an air impermeable outer bladder, the outer bladder defining a second internal pocket containing a plurality of second granular particulates, wherein the second cell is configured to maintain a second negative internal pressure relative to an area external to the outer bladder; and 
a second valve in fluid communication with the second cell and the area external to the outer bladder, wherein the second valve extends from the second cell and through the outer bladder, and wherein the second valve is configured to provide fluid flow into and from the second cell to adjust the second negative internal pressure; wherein the plurality of first granular particulates are a different material than the plurality of second granular particulates as to claim 1; 
a second cell adjacent to and at least partially coplanar with the first cell and having an air impermeable outer bladder, the second cell containing a plurality of second granular particulates of a different material than the plurality of first granular particulates; and 
a second valve in fluid communication with the second cell and an area external to the outer bladder, the second valve extending from the second cell 3/11pepperand through the outer bladder, and wherein the second valve is configured to provide fluid flow into and from the second cell; 
causing the plurality of second granular particulates to compact with each other to increase a stiffness of the second cell such that the second cell has different material properties than the first cell based at least in part on the plurality of second granular particulates being a different material than the plurality of first granular particulates as to claim 10;
a second cell adjacent to and at least partially coplanar with the first cell and having an air impermeable outer bladder, the outer bladder defining a second internal pocket containing a plurality of second granular particulates; and a second valve providing fluid communication between the first internal pocket and an area external to the second cell; 
removing fluid, via the pressure controller, from the second cell to decrease a second internal pressure in the second cell relative to the area external to the second cell, wherein decreasing the second internal pressure causes the plurality of second granular particulates to compact and increases a stiffness of the second cell, wherein the plurality of second 5/11peppergranular particulates comprise a different material than the plurality of second granular particulates as to claim 17, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 1, 10 and 17.
Claims 3, 5-9, 12, 14-16 and 19-21 are allowed insofar as they depend directly or indirectly from the allowed base claims 1, 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786